EXHIBIT 10.1
 
MIDWEST ENERGY EMISSIONS CORP.


OPTION AWARD AGREEMENT


UNDER THE 2014 EQUITY INCENTIVE PLAN
 
AGREEMENT by and between MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation
(the “Company”) and [NAME OF PARTICIPANT] (the “Participant”), dated as of
[INSERT DATE] (the “Date of Grant”).


WHEREAS, the Company maintains the Midwest Energy Emissions Corp. 2014 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);
 
WHEREAS, the Participant is [an officer of] [an employee of] [a Non-Employee
Director of] [a consultant to] the Company [or its Subsidiaries]; and
 
WHEREAS, the [Committee] [Board] has determined that it is in the best interests
of the Company and its shareholders to grant a Stock Option to the Participant
subject to the terms and conditions set forth below.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Grant of Stock Option.


The Company hereby grants the Participant an option (the “Option”) to purchase
_______ shares of Common Stock, subject to the following terms and conditions
and subject to the provisions of the Plan. The Plan is hereby incorporated
herein by reference as though set forth herein in its entirety.


The Option is hereby designated as [an Incentive Stock Option] [a Nonqualified
Stock Option]. [Notwithstanding the foregoing, the Option shall be treated as a
Nonqualified Stock Option to the extent that certain requirements applicable to
“incentive stock options” under the Code shall not be satisfied.]


2. Exercise Price.


The exercise price per share of Common Stock shall be $___.


3. Exercisability.


[The Option shall vest immediately and be fully exercisable on the Date of
Grant.]


[Subject to 5 below, the Option, to the extent that there has been no
termination of the Participant’s [employment] [Service] and the Option has not
otherwise expired or been forfeited, shall first become exercisable [insert
schedule].]


 
1

--------------------------------------------------------------------------------

 


4. Exercisability Upon and After Termination of Participant.


If the Participant has a termination of Service with the Company or one of its
Subsidiaries for any reason (including without limitation a termination that may
be deemed to have occurred under the terms of the Plan), the Option shall
terminate on the earlier of (i) the time specified in paragraph 5 below or (ii)
the expiration of (A) 12 months if Service ceased due to death or Disability,
(B) 36 months if Service ceased due to Retirement, or (C) 90 days if Service
ceased as a result of a termination by the Company without Cause or if Service
ceased for any other reason; provided that, in the event of a termination of
Service for Cause, such Participant’s right to any further payments, vesting or
exercisability with respect to the Option shall be forfeited in its entirety.


[Notwithstanding the foregoing, in the event the Option is hereby designated as
an Incentive Stock Option, the Option may be exercised not later than 3 months
following termination of employment of the Participant with the Company and all
subsidiary corporations, or not later than one year following a permanent and
total disability within the meaning of Section 22(e)(3) of the Code in order for
the Option to be treated as an Incentive Stock Option.]


5. Term.


Unless earlier forfeited, the Option shall, notwithstanding any other provision
of this Agreement, expire in its entirety upon the [fifth] [tenth] anniversary
of the date hereof. The Option shall also expire and be forfeited at such
earlier times and in such circumstances as otherwise provided hereunder or under
the Plan.


6. Change in Control. [add provisions, if applicable, as contemplated by Section
13 of the Plan regarding Change in Control.]
 
7. Miscellaneous.
 
(a) THE PLAN AND ALL RIGHTS HEREUNDER SHALL BE SUBJECT TO AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO THE
PRINCIPLES OF CONFLICTS OF LAWS, AND TO APPLICABLE FEDERAL SECURITIES LAWS. The
use of captions in this Agreement is for convenience; the captions are not
intended to provide substantive rights. The Board may at any time and from time
to time and in any respect amend or modify this Agreement; provided, however,
that no amendment or modification of this Agreement shall adversely affect the
Option without the consent of the Participant (or, if and where applicable, a
permitted transferee). If any provision of this Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.
 
(b) The Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in this
Agreement and the Plan. The Committee shall have discretionary authority to
interpret this Agreement, to make factual determinations under this Agreement,
and to make all other determinations necessary or advisable for the
administration of this Agreement, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the
Agreement. All interpretations, determinations and actions by the Committee
shall be final, conclusive, and binding upon all parties.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) All notices under the Plan must be in writing or delivered electronically,
if to the Company, at its principal office, addressed to the attention of the
Chief Executive Officer; and if to the Participant, at the address appearing in
the Company’s records.
 
(d) The failure of the Participant or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right the Participant or the Company, respectively, may have under this
Agreement or the Plan, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement or the Plan.
 
(e) Without limiting the Committee’s power and authority in connection herewith,
the Committee may require, as a condition to exercise, that the Participant
represent and warrant that the shares of Common Stock are being acquired only
for investment purposes and without any current intention to sell or distribute
such shares.
 
(f) Nothing in this Agreement shall confer upon any Participant any right to
continue in the service of the Company or any of its Subsidiaries, or interfere
in any way with the right of the Company or any of its Subsidiaries to terminate
the Participant’s employment or other service relationship for any reason at any
time.


(g) By his or her signature below, the Participant acknowledges that he or she
has read the terms of the Plan and agrees to be bound by all provisions thereof.


(h) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.
 
[signature page follows]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day and year first above written.
 
 

  MIDWEST ENERGY EMISSIONS CORP.          
 
By:
      Name:       Title:                     [Name of Participant]          
Participant’s Address:                          

 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------